Case 1:20-cv-03300-GPG Document 1 Filed 11/04/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                                                                                            FILED
                           FOR THE DISTRICT OF COLORADO                          UNITED STATES DISTRICT COURT
                                                                                      DENVER, COLORADO
                                                                                          11/04/2020
                                                                                   JEFFREY P. COLWELL, CLERK
Civil Action No.
                               (To be supplied by the court)

Brett-Andrew: House of Nelson
                                                               , Plaintiff

v.

CONFLICT RESOLUTION SERVICES
                                                               ,

Kenneth Murray Plotz
                                                               ,


                                                               ,


                                                               , Defendant(s).

 (List each named defendant on a separate line. If you cannot fit the names of all defendants in
 the space provided, please write “see attached” in the space above and attach an additional
 sheet of paper with the full list of names. The names of the defendants listed in the above
 caption must be identical to those contained in Section B. Do not include addresses here.)



                                           COMPLAINT


                                              NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.
Case 1:20-cv-03300-GPG Document 1 Filed 11/04/20 USDC Colorado Page 2 of 6




A.     PLAINTIFF INFORMATION
You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Brett-Andrew: House of Nelson PO Box 22 Mosca CO 81146-9998
 (Name and complete mailing address)
9709014027 drew_n79@yahoo.com
 (Telephone number and e-mail address)

B.     DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”
                 CONFLICT RESOLUTION SERVICES 216 16th St. Mall #600, Denver
 Defendant 1:
                   (Name and complete mailing address)
                 303.355.2314
                   (Telephone number and e-mail address if known)

                 Kenneth Murray Plotz 216 16th St. Mall #600, Denver
 Defendant 2:
                   (Name and complete mailing address)
                 303.355.2314 ken@crs-adr.com
                   (Telephone number and e-mail address if known)


 Defendant 3:
                   (Name and complete mailing address)


                   (Telephone number and e-mail address if known)


 Defendant 4:
                   (Name and complete mailing address)


                   (Telephone number and e-mail address if known)




                                                 2
Case 1:20-cv-03300-GPG Document 1 Filed 11/04/20 USDC Colorado Page 3 of 6




C.      JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 ✔     Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
       laws, or treaties of the United States)

       List the specific federal statute, treaty, and/or provision(s) of the United States
       Constitution that are at issue in this case.

       Constitutional violation including but not limited to 42 USC 1983




 ✔     Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
       corporate citizens of different states and the amount in controversy exceeds $75,000)

                                                Plaintiff is an Amaerican
       Plaintiff is a citizen of the State of                                   .



       If Defendant 1 is an individual, Defendant 1 is a citizen of                                .



       If Defendant 1 is a corporation,

       Defendant 1 is incorporated under the laws of COLORADO                          (name of
       state or foreign nation).

       Defendant 1 has its principal place of business in COLORADO                      (name of
       state or foreign nation).

       (If more than one defendant is named in the complaint, attach an additional page
       providing the same information for each additional defendant.)




                                                     3
Case 1:20-cv-03300-GPG Document 1 Filed 11/04/20 USDC Colorado Page 4 of 6




 D.     STATEMENT OF CLAIM(S)
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

               tresspass on rights under colour of authority.
CLAIM ONE:
                           Defendants are depriving rights under colour of authority
       Supporting facts:




                                                4
Case 1:20-cv-03300-GPG Document 1 Filed 11/04/20 USDC Colorado Page 5 of 6




             No jurisdiction, colour of authority
CLAIM TWO:
                         Arbitration award proves no jurisdiction or capacity
     Supporting facts:




                                              5
Case 1:20-cv-03300-GPG Document 1 Filed 11/04/20 USDC Colorado Page 6 of 6




E.      REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”




F.     PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.



 (Plaintiff’s signature)

11/3/2020
 (Date)




(Revised 'HFHPEHU
                                                 6
